Morrill, C. J.
By the will of Webster the slave Betsy ivas either made a free woman or she remained a slave. She was not in part a slave and partly free. If she continued to be a slave, all the legacy left her by the will of her former master, became ■'ipso facto the property of the person or persons whom the law designated as his heir or heirs, and for want of such, belonged to the State, and,she had no right, title or claim to the same; because, not only a slave, but all the property of a slave, was the property of her owner. If, however, by the will she became a free woman, she was so in tofo, and was legally vested with the property devised to her, to use it as she pleased, unless she was an infant, insane, or a married woman—neither of which is pretended.
But as a court of.competent jurisdiction decreed the will valid, and thereby decreed Betsy a free woman, and as the judgment or decree of this court has never been set aside, reversed or appealed from, but remains and ever has been in full force, virtue, and effect, it thereby follows that from and after the time that this judgment or decree took effect, Betsy *711Webster was a free woman. Being a free woman, and not being under any disabilities requiring a guardian, neither her former master nor the court had any right to appoint a guardian of her person or property.
Such we believe to be the elementary principles of law, as it was when the will of Webster Avas probated and provisions made to have the same enforced. She received the estate devised to her directly from the devisor, through the will, and she Avas just as free to make a contract conveying her property, or a portion thereof, as she was on the day she instituted this suit. If she required a guardian, or a quasi guardian, or agent, or trustee to convey property, she also required the same to institute for her the writ on which this action depends. If the property sued for ever did belong to the plaintiff, she conveyed it with all the forms and ceremonies required by the statute, as well as by the Avill, by Avhich the property Avas devised to her, and if it did not, she now has no right to it; and this disposes of the case.
Having disposed of the case so far as relates to the property involved in it, Ave deem it our duty to make a few observations relative to what is of more value than property to parties indirectly made prominent by the pleadings of plaintiff. The charges of fraud against her attorneys by the plaintiff have as little foundation to stand upon in the minds of those well acquainted with them, as in the facts disclosed in the record. When Ave take into consideration what the laws then required, and more especially what public opinion was, relative to making slaves free, and placing them pecuniarily in a position superior to that of a majority of those born free and belonging to a different and dominant race, we are led to believe that no person of less legal ability and tact, of less influence in regulating and controlling public opinion, of less legal, political and moral standing in the community than her counsel, could have saved for her either the property or freedom devised.
Had the plaintiff, instead of expending Avhat she has in this suit, appropriated the same in erecting a monument over the *712grave of the lamented Potter, and inscribed thereon what he did for her in the furtherance of the kindness and benevolence of him whose name she assumes, she would thereby have given stronger proof than she now has that her gratitude has not yielded to her avarice. The judgment is affirmed.
Affirmed.